Citation Nr: 1424576	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier than April 9, 2007, for the grant of a 70 percent disability rating for posttraumatic stress disorder (PTSD). 

2. Entitlement to an effective date earlier than April 9, 2007, for the grant of a total disability rating based on individual unemployablity (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1964 to August 1964 and had a period of active duty for training (ACDUTRA) from June 1969 to September 1969. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in January 2007 and April 2009.  

The Veteran's entire claims file, to include the portions in the "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.


FINDINGS OF FACT

1. On November 9, 2005, the Veteran filed a formal claim for service connection for PTSD with the Winston-Salem Regional Office.

2. On November 9, 2005, the Veteran indicated in his claim for compensation that he was not currently working at that he was receiving Supplemental Security Income (SSI).

3. Prior to November 9, 2005, the Veteran PTSD's resulted in "severe" functional impairment that was manifested through: depression and anxiety that isolated him from others, including his wife and other members of his family; irritability towards others; and impairments in concentration.

4. Prior to November 9, 2005, the Veteran's service connected disabilities rendered the Veteran unable to find or participate in gainful employment.     





CONCLUSIONS OF LAW

1. The criteria for an effective date of November 9, 2005 for the grant of the increased 70 percent evaluation for service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2. The criteria for an effective date of November 9, 2005 for the grant of a TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to earlier effective dates for PTSD and TIDU have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

An Earlier Effective Date for PTSD

The Veteran contends that he is entitled to an earlier effective date for his 70 percent rating due to his original date of claim.  Based upon the evidence of record, the Board finds that evidence shows that the Veteran's "severe" symptoms of PTSD pre-dated his November 9, 2005 application for service connection and, therefore, he is entitled to an earlier effective date of November 9, 2005.     

38 U.S.C.A. § 5110(a) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." See also Sears v. Principi, 16 Vet. App. 244 (2002). Similarly, 38 C.F.R. § 3.400(b)(2) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later." 

The Veteran was granted service connection for PTSD in a January 2007 rating decision that assigned a 30 percent disability rating, which was effective, November 9, 2005.  In an April 2007 statement, the Veteran indicated that he believed that his disability warranted a higher disability rating than the assigned 30 percent rating.  He reported that his condition was making it impossible for him to hold down a job or run his farm.  The RO construed this as a claim for an increased evaluation; however the Board notes that this statement was received within the one-year appeal period and additionally another VA examination was obtained in May 2007.  The applicable regulations provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2013).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Accordingly, the January 2007 rating decision did not become final.  38 C.F.R. § 3.156(b).

Upon examination, the RO assigned the Veteran a 70 percent rating for PTSD, effective April 9, 2007 the date of his "claim" for an increase.  The Veteran appealed the effective date of the 70 percent rating.

There is no question that the Veteran filed his initial claim for service connection in November 2005.  Indeed, the grant of service connection for the PTSD was November 9, 2005 and the Veteran does not dispute the effective date for the grant of service connection.  Rather, as outlined above, this case arose from the grant of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) (explaining that separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings.").  Thus, the question presented in this case is whether the staged ratings assigned are correct.  In other words, the case turns upon the date entitlement for the increased staged rating arose.  38 C.F.R. § 3.400(b)(2)(1).

Records from VAMC Asheville in March 2005 indicate that the Veteran would become upset and tearful if he attempted to provide a history of his time in Vietnam.  His wife provided statements regarding the Veteran's past on multiple occasions due to his condition.  She also indicated that since the Veteran returned from Vietnam that he has had problems with interpersonal relationships, isolating himself, and irritability towards others, including his own children.    

In October 2006, the Veteran underwent a VA evaluation of his PTSD.  The examiner noted that the Veteran's symptoms included hypervigilance, increased startle response, irritability, self-isolation, anhedonia, poor concentration, and fatigability.  Further, it was noted that he had suffered similar symptoms since he returned from the war, but they had become remarkably worse in the prior five years.  The Veteran reported that while medication had reduced his constant symptoms, he has difficulty with concentration and anhedonia multiple times per week.  The examiner noted that the Veteran had "significant depression symptoms."  The Veteran's affect was described as flat and he was described as somewhat disengaged in their interaction.  He was diagnosed with PTSD with significant worsening in the past few years.  His GAF score was reported to be 50-60.

After this examination, the Veteran was assigned a 30 percent rating for his PTSD.  The Veteran indicated that his symptoms were worse than what was contemplated by this rating but that he had not been provided with enough psychiatric treatment up through that time to demonstrate the severity of his condition.  Accordingly, the Veteran was sent for another VA examination in May 2007.         

The May 2007 examiner reported that the Veteran has significant problems with depression and loss of interest in activities.  He avoids crowds, talking about the war, loud noises, and watching the news.  He expressed feelings of isolation and being detached.  He keeps to himself and stated that he will not talk much to his wife.  The Veteran stated that after he retired he tried to continue working on his farm but his depression and anxiety sapped his ability to do so.  The examiner reported that the Veteran's depression is near-continuous and limits his ability to function independently and effectively.  The Veteran is easily distracted by memories of Vietnam and complains of mild short-term memory problems, which cause him to forget recent events, directions, and to complete tasks.  The examiner opined that the Veteran's PTSD causes recurrent intrusive memories, markedly diminished participation in activities, feelings of detachment, irritability, and hypervigilance.  He was noted to have a GAF of 45 and the examiner stated that he would not be able to work at his current level of impairment.    

Diagnostic Code 9411 addresses PTSD.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

The Board finds that the evidence of record indicates that the Veteran's service-connected PTSD was manifested to the degree of a 70 percent when his claim for service-connection for PTSD was originally received.  His treatment from VAMC Asheville in 2005 and his VA examinations reveal indications of similar symptomatology.  The Veteran's physicians have repeatedly noted the Veteran's problems with interpersonal relationships, isolation, and irritability.  The Veteran reports that these problems are so severe that he is limited in his interaction with even his closest family members, such as, his wife and his children.  Throughout the entire period the Veteran had stopped working, even on his farm at home, and the Veteran's problems with poor concentration and anhedonia were noted in both VA examinations. 

To the extent that the October 2006 examiner found the Veteran's condition to be closer in nature to the 30 or 50 percent rating for PTSD, the Board finds the opinion of the May 2007 examiner to be of greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board finds the May 2007 examiner more probative due to his focus on the severity of the Veteran's condition, rather the existence of the condition, and his review of the Veteran's statements in the claims file.  The Board also finds it significant that the Veteran's recorded symptoms remained consistent throughout his treatment and that he maintained that his condition was of greater severity throughout the claims process.  Due to the consistency of the Veteran's symptoms, the relatively short period of time that passed between the two evaluations, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that Veteran's PTSD was manifested to the extent that it would cause occupational and social impairment in most areas when his application for service connection for PTSD was received on November 9, 2005.  Therefore, the Board grants an effective date of November 9, 2005 for his 70 percent disability for PTSD. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

An Earlier Effective Date for TDIU

For purposes of assigning an effective date, generally, the award of TDIU is an award of increased disability compensation.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2013). 

While the Veteran did not explicitly request consideration for TDIU until his statement received in April 2007, the Veteran initially reported that he was suffering from hearing problems and PTSD on November 9, 2005.  The Veteran indicated that he was not currently working and that he was receiving SSI benefits. Therefore, at the time of his initial claim the Veteran raised the issue of a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of a medical disability and additionally submits evidence of unemployability, VA must consider a TDIU).

In this regard, the Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability." Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Accordingly, some TDIU claims, when raised by the record, are a component of the claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Rice-type TDIU claim is considered a component of the Veteran's claim for an increased initial evaluation, if granted, the effective date of the TDIU award may be assigned from the effective date assigned for the grant of service connection for PTSD.

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16. 

As noted above, the effective date for the Veteran's 70 percent rating for PTSD was the date of his claim.  Therefore, the Veteran met the schedular requirement for TDIU as of November 9, 2005.  As indicated above, the Veteran's condition caused problems with motivation and concentration that kept him from working.  The May 2007 examiner opined that the Veteran would not be able to work at his current level of impairment.  The evidence of record indicates that this condition has been consistent since his initial application for benefits was received on November 9, 2005.  As such, the Board concludes that a TDIU was warranted at least as early as the date of claim; however, the evidence does not indicate this was "factually ascertainable" on any date within one year prior to the date of claim.  Therefore, the Board, therefore, is assigning an effective date of November 9, 2005, the date of claim, for the TDIU. 


ORDER

An effective date of November 9, 2005, for the grant of a 70 percent disability rating for PSTD is granted.

An effective date of November 9, 2005, for the assignment of a total disability evaluation based upon individual unemployability is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


